DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 10 is rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 10 recites the limitation "the rotary cutting blade".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-2, 8 and 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barco Oria et al. (US 201/0225493, hereafter Barco Oria)
With respect to claim 1, Barco Oria teaches a cutter assembly for a printer, the cutter assembly (print media cutter 1, par. 9) including an active cutter module to be arranged at a printer carriage (printhead assembly 4, par. 13) , the active cutter module including a movable cutting blade (active cutting wheel 2, par. 9) and a transmission (driving arrangement 3, par. 9), a passive cutter module (freely rotatable cutting wheel 11, par. 18) to be arranged opposite the active cutter module, with a print media path located between the active cutter module and the passive cutter module; and a drive component (clutch 10) to be engaged and disengaged with the transmission. (par. 21-22)
With respect to claim 2, Barco Oria teaches the drive component comprises a linear rack (rack 6, par. 15) extending in a printer carriage scanning direction and movable to be engaged and disengaged with the transmission. (par. 21-22)
With respect to claim 8, Barco Oria teaches the transmission comprises a drive roller and the drive component comprises a media transport roller, the drive roller to be engaged with the media transport roller. (par. 21-22)
With respect to claim 11, Barco Oria teaches the moveable cutting blade is a rotary cutting blade which is driven by the transmission. (par. 9)
	With respect to claim 12, Barco Oria teaches the passive cutter module includes a static linear cutting blade or cutting surface arranged at and parallel to the linear rack. (par. 18)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barco Oria.
With respect to claim 10, Barco Oria teaches the transmission comprises a gear train. (par. 15-16, Fig. 2) Although it does not explicitly teach the gear train having an adjustable transmission ratio, interposed between the drive component and the movable cutting blade, to select a rotation speed of the rotary cutting blade, it is well-known to use such an adjustable ration gear train and therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the structure of Barco Oria to include this modification in order to be able to operate the rotary cutting blade at different speeds, allowing for a variable cutting performance.
With respect to claim 13, Barco Oria teaches a printer including: a platen to support a print medium in a print zone; a print medium advance system to transport the print medium through the print zone in a media advance direction (Fig. 1); a carriage to receive a print head (printhead assembly 4, par. 13), the carriage moving across the print zone in a scanning direction, the scanning direction perpendicular to the media advance direction; an active cutter module (print media cutter 1, par. 9) arranged at the carriage, the active cutter module including a rotary cutting blade (active cutting wheel 2, par. 9) and a transmission (driving arrangement 3, par. 9), the transmission comprising a drive gear, a passive cutter module arranged opposite the active cutter module (par. 18) and a linear rack (rack 6, par. 15, Fig. 2) extending across in a scanning direction and movable to be engaged and disengaged with the drive gear wherein, 
Although Barco Oria does not teach the active cutter module located above the print zone and the passive cutter module below the print zone, a modification to swap these elements would be a simple design change having predictable results and therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed in order to more readily support the cutting structure on the printhead carriage.
	With respect to claim 15, Barco Oria teaches a printer, including: a platen to support a print medium in a print zone; a print medium advance system to transport the print medium through the print zone in a media advance direction, the print media advance system comprising a media transport roller (Fig. 1); a carriage to receive a print head (printhead assembly 4, par. 13); an active cutter module (print media cutter 1) arranged at the carriage, the active cutter module including a rotary cutting blade (active cutting wheel 2, par. 9) and a transmission (driving arrangement 3, par. 9), the transmission comprising a drive roller, a passive cutter module arranged opposite the active cutter module (par. 18); wherein the active cutter module is movable to engage and disengage the drive roller and the media transport roller wherein, when the drive roller and the media transport roller are engaged and the print medium advance system transports the print medium in the media advance direction, the drive roller is driven by the media transport roller and rotation of the drive roller drives the rotary cutting blade via the transmission. (par. 21-22)
Although Barco Oria does not teach the active cutter module located above the print zone and the passive cutter module below the print zone, a modification to swap these elements would be a simple design change having predictable results and therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed in order to more readily support the cutting structure on the printhead carriage.
Allowable Subject Matter
Claims 3-7, 9 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claims 2-5, 7, 9 and 14, the prior art fails to teach or render obvious a cutter assembly for a printer as claimed, particularly wherein the linear rack itself is movable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 3,757,618 and US 6,030,135 each teach a cutting assembly having similarities to the claimed subject matter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jill E Culler whose telephone number is (571)272-2159.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/JILL E CULLER/Primary Examiner, Art Unit 2853